Citation Nr: 1125230	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a perforated tympanic membrane of the left ear.  

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to a perforated tympanic membrane of the left ear.

3.  Entitlement to service connection for tinnitus, to include as secondary to a perforated tympanic membrane of the left ear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2008, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO), and a transcript is of record. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent evidence is at least in equipoise as to whether the Veteran's residuals of a perforated tympanic membrane of the left ear are causally related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for a perforated tympanic membrane of the left ear have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran's DD Form 214 confirms that he worked as a boiler technician with the U.S. Navy.  He contends, in essence, that he developed residuals of a perforated left ear tympanic membrane as a result of exposure to noise in service.  He has described experiencing in-service acoustic trauma when a 5-inch gun was fired in close proximity to him.  

The separation examination in October 1967 noted that there was wax in the Veteran's ear canals.  

At his DRO hearing, the Veteran explained that during general quarters he was part of a repair party on midship.  As such, he was in close proximity to 3- and 5-inch guns, and there was an instance when a 5-inch gun was fired near his head during artillery practice in 1966.  He described subsequent treatment at Norfolk Hospital in Virginia, and contended that he was told there was bleeding and wax build-up in his left ear.  The Veteran also explained that hearing protection was not issued in service, and therefore not worn.  He indicated that he did not believe his post-service employment as a heating plant operator, and then as a senior maintenance craftsman had affected his left ear.  In addition, the Veteran explained that he wore hearing protection when he hunted.  The Veteran indicated that he experienced pain occurring in his left ear, and sometimes persisting for days.  

VA treatment records show that in February 2004 the Veteran reported that he had ruptured his eardrum in service, and although this record indicated that the Veteran did not recall which ear, the Veteran has since clarified that it was his left ear and explained that he must have misunderstood the examiner's question.  In May 2006, the Veteran again reported that he had a history of an eardrum rupture, and indicated that he experienced left ear sensitivity.  In December 2006, the Veteran reported that his left ear continued to feel sensitive.  He denied experiencing a sensation of plugged ears at that time.  Once again he reported his history of an eardrum rupture, relating it to an in-service event wherein a 5-inch gun was fired near him.  At that time the examiner suspected that his ear symptoms might be related to his prior noise exposure, and recommended the Veteran for an ear, nose and throat consultation.  

In February 2007, the Veteran went to an otolaryngologist for problems with his left ear, explaining that he experienced intermittent dull pain and a tendency toward coughing when he manipulated his ear canal.  The Veteran again reiterated his history of a left tympanic membrane rupture during artillery practice on a destroyer in 1966.  He explained that at that time his ear had bled.  On examination, the ear canal evaluation showed cerumen impaction on the left, which was removed.  His deep canals were unremarkable.  The otolaryngologist noted that his left tympanic membrane was scarred from his previous traumatic perforation.  As such, acoustic trauma was implicitly accepted in the otolaryngologist's reasoning.  The middle ear was otherwise normal.  He was diagnosed as having cerumen impaction on the left, and status-post left traumatic perforation of the tympanic membrane.  

The Board finds that the Veteran's statements in regard to significant in-service acoustic trauma are both competent and credible.  With respect to the question of competency, the Board notes that bleeding, pain and sensitivity in his left ear are the kind of symptoms that lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

As such, resolving reasonable doubt in favor of the Veteran, he has a current disability in the form of a perforated tympanic membrane of the left ear, to include the pain and sensitivity that he has competently and credibly described.  In addition, the Veteran has competently and credibly described in-service acoustic trauma, namely a 5-inch gun being fired in close proximity to him while onboard a destroyer.  The VA otolaryngologist considered the Veteran's reported history of acoustic trauma, which the Board has found credible, and diagnosed the Veteran as having cerumen impaction of his left ear and status-post left traumatic perforation of the tympanic membrane.  

After carefully considering the record, including the Veteran's credible assertions of in-service acoustic trauma, and residual pain and sensitivity in his left ear, along with the otolaryngologist's noting scarring and diagnosing status-post left traumatic perforation of the tympanic membrane, the Board finds that the evidence is at least in equipoise as to the etiology of residuals of his perforated tympanic membrane of the left ear.  Accordingly, reasonable doubt is resolved in the Veteran's favor and service connection is granted for residuals of a perforated tympanic membrane of the left ear as having developed as a result of in-service acoustic trauma.


ORDER

Service connection for residuals of a perforated tympanic membrane of the left ear is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

Implicit in the Veteran's assertion of a relationship between his service-connected perforated tympanic membrane of the left ear and the claimed bilateral hearing loss and tinnitus, is the proposition that the perforated left tympanic membrane either caused or aggravated his hearing loss and tinnitus beyond the natural course of the disease process.  See 38 C.F.R. § 3.310.

Regarding his claims of service connection for bilateral hearing loss, and for tinnitus, both to include as secondary to a perforated tympanic membrane of the left ear, the Veteran has suggested these disabilities result from in-service noise exposure and acoustic trauma.  He has described noise to include that of the boiler room, and the firing of 3-, 4- and 5-inch guns on deck, with the above-mentioned occasion of a 5-inch gun firing in close proximity to him.  

As noted above, the service treatment records do not contain audiograms; however, in the October 1967 separation examination wax in the ear canals was noted.  In addition, the abbreviation "NCD," indicative of "not considered disabling" or "no congenital deformities" followed.

In addition to the Veteran's statements acknowledged above, at his DRO hearing, he described symptoms including an occasional ringing and sensation of a pressure change in his ears.  The Veteran explained that he realized he had decreased hearing during service when he could not hear communication over the headsets during drills on the ship.  His wife testified that during service the Veteran wrote complaining of his left ear.  The Veteran indicated that his hearing ability was decreased, likely worse in his left ear.  He described that his wife yelled to be heard by him.  He indicated that he had worked as a heating plant operator, and was currently employed as a senior maintenance craftsman.  The Veteran described enjoying hunting when he was younger, although he hunted less frequently in the present, and he indicated that he wore hearing protection when firing.  

VA treatment records show that in February 2004 a review of systems indicated that the Veteran's hearing had decreased over the years.  In May 2006 the Veteran indicated that he experienced decreased hearing.  In December 2006 the Veteran reported that his left ear continued to feel sensitive, and described his right ear as feeling "crinkly" when pushed against.  He denied feeling a sensation of plugged ears or tinnitus; however, he indicated that he experienced decreased hearing.  The examiner suspected that his ear symptoms might be related to his prior noise exposure, and recommended the Veteran for an ear, nose and throat consultation.  

In February 2007, the Veteran went to an otolaryngologist and reported experiencing decreased hearing acuity.  On examination, the ear canal evaluation showed cerumen impaction on the left, which was removed.  His deep canals were noted to be unremarkable.  The right ear drum was normal.  The left tympanic membrane was noted to be scarred from his previous traumatic perforation.  The middle ear was otherwise normal.  

A VA medical examination for the purposes of determining the nature and etiology of the Veteran's current hearing loss and tinnitus was not afforded the Veteran.  Based upon this evidence, however, the Board finds the threshold requirements are met for a VA medical examination and opinion statement.  38 C.F.R. § 3.159(c) (2010); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  

In addition, the Board notes that the RO has referred to the Veteran's service treatment records as limited, without further explanation, and the Veteran's service treatment records appear to be incomplete.  As such, another attempt to retrieve any outstanding service treatment records should be made.

As a final matter, the Board notes that the representative contended the Veteran served in combat, and that therefore the provisions of 38 U.S.C.A. § 1154(b) were for application.  The Veteran's DD Form 214 shows that he served as a boiler technician, and he received no awards or decorations suggesting participation in combat.  The Veteran referenced exposure to noise from large guns, but did not suggest that such exposure was during combat.  In fact, he specifically noted that the firing occurred during training and coastal bombardment.  On remand, the Veteran is invited to specifically indicate whether he was involved in combat during service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  A final attempt to secure the Veteran's outstanding service treatment records should be made, and the results of such attempt documented in the claims folder.  

3.  Following receipt of any outstanding service treatment records, the Veteran should be afforded a VA audiological examination for the purpose of clarifying the nature and etiology of any current bilateral hearing loss and tinnitus, to include as secondary to a perforated tympanic membrane of the left ear.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide opinions as to whether it is at least as likely as not that any current hearing loss and tinnitus are causally related to acoustic trauma in service or are otherwise caused or aggravated by his perforated tympanic membrane of the left ear.  A complete rationale for the opinions should be provided.  

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


